   Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


-------------------------------------x

CHEVRON CORPORATION,                 :
                                     :
               Plaintiff,            :
                                     :
     v.                                11 Civ. 0691 (LAK)
                                     :
STEVEN DONZIGER, et al.,             :
                                     :
               Defendants.           :
                                     :
                                     :
-------------------------------------x



CHEVRON CORPORATION’S OPPOSITION TO DONZIGER’S MOTION TO QUASH




                                 STERN, KILCULLEN & RUFOLO LLC
                                 325 Columbia Tpke, Ste 110
                                 P.O. Box 992
                                 Florham Park, New Jersey 07932-0992
                                 Telephone: 973.535.1900
                                 Facsimile: 973.535.9664

                                 Attorneys for Plaintiff Chevron Corporation
     Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 2 of 7



       Although AT&T has interposed no objection to a subpoena Chevron served on April 8,

2019 (the “Subpoena,” Dkt 2203-1), Donziger now moves to quash the Subpoena on the grounds

that it is supposedly “wildly overbroad” and that “[p]roduction under it without modification

would severely violate [his] privacy and [his] constitutional associational rights under the cases

and principles set forth in [his] prior briefing.” Dkt. 2203 at 2. As is usual with Donziger, however,

his “constitutional” objections are meritless, and his other complaints are intended principally for

delay. Donziger has repeatedly misrepresented or concealed the facts about his assets and non-

compliance with the RICO Judgment, and the Subpoena is designed to obtain information neces-

sary to discover those facts. Indeed, Donziger’s failure to meet his own discovery obligations and

refusal to comply with the forensic protocol order (Dkt. 2172) underscore the Subpoena’s im-

portance. Donziger cannot now bootstrap his own stonewalling into reasons to further delay third-

party responses. The motion should be denied.

       1.      The Court has already held that Donziger cannot avoid discovery based on the

claimed “privacy and constitutional associational rights” reasserted here. In reasserting his

prior arguments that compliance by a non-party (here AT&T) with Chevron’s subpoenas would

violate his purported privacy and associational rights, Donziger appears to argue the subpoena

“requires disclosure of privileged or other protected matter.” Fed. R. Civ. P. 45(d)(3)(A)(iii). See

Dkt. 2203 at 1 (citing Dkt. 2026 at 16-18); id. at 2-3. But this Court has already rejected these

claims, which are no more persuasive by dint of Donziger’s repetition. See Chevron Corp. v.

Donziger, 325 F.Supp.3d 371, 285-87, 391-93 (S.D.N.Y. 2018) (holding that (1) Donziger has

waived and forfeited the right, and also lacks standing, to object to subpoenas to non-parties in this

case based on constitutional associational rights; and (2) even if Donziger had standing, the “ex-

tremely substantial interests” of “Chevron (and, for that matter, the United States) ... in seeing to
     Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 3 of 7



it that the money judgment of this federal court is satisfied and the equitable remedies contained

in its judgment complied with … would be more than sufficient to warrant this Court’s denial of

the protective order.”). Nor is the motion supported by competent evidence. See id. at 389.

       2. The Subpoena is relevant and proportional. The Subpoena contains a single docu-

ment request: “All documents concerning accounts OWNED by DONZIGER, INCLUDING” ac-

count statements and documents reflecting payments by Donziger to AT&T; the date, time, dura-

tion, and transmitting and receiving telephone numbers for Donziger’s calls and text messages;

and Donziger’s “@att.net” and “@att.com” email addresses. Dkt. 2023-1, ECF p. 10.

       Here again, this Court’s prior rulings largely dispose of the issues. The Court has already

ruled that Chevron is entitled to propound discovery to non-party witnesses both (i) to allow Chev-

ron to locate and by appropriate means obtain property or its proceeds in satisfaction of the money

judgment (Chevron Corporation v. Donziger, 325 F.Supp.3d at 382-83) and (ii) with respect to

Donziger’s compliance or non-compliance with the RICO Judgment (Dkt. 2056 at 2).

       The Subpoena is relevant to both purposes. As Chevron informed Donziger during the

May 13 meet and confer, it is, for example, reasonably calculated to (i) identify bank accounts or

other financial resources that Donziger owns that Chevron does not know about, but that he used

to pay AT&T; (ii) identify potential investors in the Ecuadorian judgment that Donziger tele-

phoned or texted, and test Donziger’s claim that he has not spoken to any in the last year; (iii)

identify banks Donziger has called regarding money transfers, as he may, unbeknownst to Chev-

ron, have accounts there; and (iv) ascertain the frequency and duration of Donziger’s calls with

witnesses before their depositions, and test those witnesses’ testimony that those calls were brief.

       Donziger’s frequent misrepresentations about material facts regarding these topics neces-

sitate a broader subpoena than might otherwise have been necessary. Donziger has concealed bank



                                                 2
     Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 4 of 7



accounts and other assets from Chevron, some of which have been discovered through other third-

party discovery. See Ex. 1 (Donziger Depo. Tr.) at 52:22–23. Chevron may be able to identify

other concealed accounts and assets by using Donziger’s phone records to identify banks he has

contacted or received texts from about, for example, balances, transfers, or other transactions.

Donziger has also misrepresented the extent of his fundraising campaign and the transferring of

his personal interest in the Ecuador judgment to others in exchange for services. See Dkt. 2179 at

1, 5–8. Chevron can use his phone records to identify potential investors in the judgment that

Donziger telephoned or texted, including any whom he contacted during the last year, when he

claims not to have done so. Finally, witnesses have given varying accounts about the frequency

and length of their discussions with Donziger prior to their depositions, which the records will test.

See Ex. 2 (Rizack Depo. Tr.) at 194:13–195:5; Ex. 3 (Ford Depo. Tr.) at 45:25–46:9.

       To the extent Donziger argues that his scope objections could be resolved through the re-

daction of documents before they are produced to Chevron, Donziger has yet to articulate any

remotely practicable plan for doing so. As counsel explained to Donziger during the meet-and-

confer: (i) documents often contain relevant, responsive material commingled with material that,

standing alone, might not be; (ii) as a stranger to this massive litigation, AT&T would have no

practicable means of redacting the documents based on relevancy, proportionality, or the privacy

and associational interests Donziger asserts, and, in any event, would doubtlessly object to shoul-

dering the burden of doing so; and (iii) on this record—which is replete with Donziger’s conceal-

ment of assets and information from Chevron and this Court, and his contumacious defiance of

Court orders to that end—neither Chevron nor the Court could or should trust Donziger to make

such redactions. On the other hand, the Subpoena as drafted is straightforward for AT&T to re-

spond to, which may be why AT&T has interposed no objection. Donziger’s failure to identify in



                                                  3
     Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 5 of 7



his motion a viable way to narrow the request suggests that his pleas for delay are just that—tactics

to once again delay production of documents he (undoubtedly rightly) fears will be damaging.

       Donziger also claims the Subpoena “contains no limitation whatsoever regarding time

frame.” Dkt. 2203 at 1. But it specifies “the relevant time period for these requests is January 1,

2010 through the present.” Dkt. 2203-1, ECF p. 9. While this date range could conceivably be

narrowed to begin on, for example, March 4, 2012 (cf. Dkt. 2172 at 2–3 (ordering forensic imaging

of all electronic devices Donziger has used since March 4, 2012)), the longer period currently

specified will provide Chevron with important information regarding Donziger’s assets—infor-

mation that he has sought to conceal in the past—including any fraudulent conveyances prior to

this Court’s issuance of the RICO Judgment. See N.Y. CPLR 213(8) (six-year statute of limita-

tions for fraudulent conveyances). After Donziger’s Chase bank accounts were identified during

discovery, prior to the entry of the RICO Judgment, he quietly closed his Chase accounts and

opened new ones at TD Bank without informing Chevron. See Ex. 1 at 110:14-111:9. Donziger’s

phone records from prior years will assist Chevron in identifying presently concealed financial

assets or bank accounts that Donziger owns.

       Finally, to the extent Donziger has properly asserted his concerns about privacy or other

rights, those rights should yield to Chevron’s discovery needs in this instance. As this Court has

held, “Chevron (and, for that matter, the United States) have extremely substantial interests in

seeing to it that the money judgment of this federal court is satisfied and the equitable remedies

contained in its judgment complied with.” Chevron Corp. v. Donziger, 325 F. Supp. 3d at 392-93.

Those interests are “more than sufficient” to overcome Donziger’s concerns. See id.

                                          CONCLUSION

       Donziger has flouted his discovery duties and has nobody to blame for this third-party

discovery but himself. For the foregoing reasons, his motion should be denied in its entirety.

                                                 4
    Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 6 of 7



Dated: May 16, 2019

                                         Respectfully submitted,

                                         STERN, KILCULLEN & RUFOLO LLC

                                         /s/ Joel M. Silverstein

                                         Herbert J. Stern (pro hac vice)
                                         Joel M. Silverstein
                                         325 Columbia Tpke, Ste 110
                                         P.O. Box 992
                                         Florham Park, New Jersey 07932-0992
                                         Telephone: 973.535.1900
                                         Facsimile: 973.535.9664

                                         Attorneys for Plaintiff Chevron Corporation




                                     5
  Case 1:11-cv-00691-LAK-RWL Document 2204 Filed 05/16/19 Page 7 of 7



                          INDEX OF EXHIBITS
Ex. No.    Date                                 Document
   1      6/25/18   Excerpts from the transcript of Steven Donziger’s deposition
   2      10/5/18   Excerpts from the transcript of Josh Rizack’s deposition
   3      2/11/19   Excerpts from the transcript of P. Campbell Ford’s deposition




                                      6
